Title: To George Washington from Henry Laurens, 27 January 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 27th Jany 1778

I had the honour of writing to your Excellency the 25th by Messenger Jones.
Inclosed under Cover with this Your Excellency will receive an Act of Congress of the 21st Inst. relative to the treatment of prisoners of War, prefaced by a recital of an Act of the 19th formerly transmitted—also a number of Copies to be disposed of as Your Excellency shall judge proper. I have the honour to be &ca.
